Citation Nr: 0739063	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in August 2005.   


FINDING OF FACT

COPD was not manifested during the veteran's active duty 
service for many years after service, nor is it otherwise 
related to service, to include as due to exposure to 
asbestos.   


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in September 2004.  In October 2004, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the October 2004 VCAA 
notice preceded the March 2005 RO rating decision, there is 
no defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in October 2004 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating and 
effective date are rendered moot.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and a VA 
examination dated February 2005.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos. 
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter requesting these details, and 
he provided some information in March 2002.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran alleges, in a February 2006 correspondence, that 
one of his duties was to clean the outside of his Navy ship.  
He stated that there was very little protection from fumes or 
asbestos.  He also did painting in small spaces without 
ventilation.  He reported that asbestos was all over the 
pipes of the ship.  Finally, he reported that he slept in a 
small compartment where 95% of he and his fellow sailors 
smoked.  He stated that his lung trouble started in 1960.  

The Board notes that the veteran's service medical records 
contain no findings attributed to a lung disability, to 
include as due to exposure to asbestos.  

The first post service evidence consists of a February 2001 
treatment report that states that the veteran was 
hospitalized from the pulmonary clinic secondary to pleuritic 
chest pain and shortness of breath of three weeks duration.  
He was in his usual health until he started having subjective 
fever and chills; left pleuritic chest pain; and cough with 
rusty sputum.  X-rays showed left side pleural effusion.  He 
underwent an L tube thoracostomy.  

The veteran underwent a VA examination in February 2005.  The 
examiner indicated that she had reviewed the veteran's claims 
file.  She noted the veteran's past history of left empyema 
for which he was hospitalized in February 2001 and which was 
managed by antibiotics and chest tube placement.  She also 
noted his COPD and pulmonary fibrosis.  

The veteran reported that he smoked one and a half packs per 
day for 30 years, before quitting in 1992.  He also reported 
that he was a boatswain's mate in the U.S. Navy.  Prior to 
entering the military, he worked at a trailer plant for 17 
years.  After leaving the service, he worked as a truck 
driver for 12 years and worked for a steel company (as a pipe 
inspector) for another 12 years.  He reported that he did not 
have any chronic lung problems in the military or immediately 
after.  He did not have any significant lung problems until 
2001.  

The examiner noted that when the veteran was hospitalized in 
February 2001, he underwent a thoracentesis with removal of 
purulent material that had a foul odor and by gram stain had 
Gram-positive cocci in chains and Gram-negative rods.  He 
began to experience tachypnea and hypoxia which required 
intubation.  A CAT scan revealed a large mass in the left 
hemithorax, which was mostly fluid content.  The radiologist 
could not tell if it was subdiaphragmatic or pleural.  There 
was some atelectasis in the adjacent left upper lobe.  The 
mass came up to the arch of the aorta, otherwise, the rest of 
the CAT scan was unremarkable.  

The veteran underwent several CAT scans, including one in 
September 2003, which revealed some ground-glass appearance 
to the superior segment of the right lower lobe and the 
adjacent upper lobe consistent with some fibrosis.  Some 
fibrotic changes were also in the superior segment of the 
left lobe and a little thickening of the pleura at the right 
base laterally just above the sulcus.  The veteran was noted 
to have had periodic cough productive of white phlegm that 
began in 2003-2004.  He denied any hemoptysis; but a review 
of medical records showed that in August 2004, he was seen in 
the emergency room with an oxygen saturation of 90% on room 
air.  He was experiencing some blood-tinged sputum and his 
diagnosis was hemoptysis secondary to bronchiectasis.  

At the time of the VA examination, the veteran was using 
Combivent inhaler two puffs four times per day with a fair 
response to his shortness of breath.  He admitted dyspnea on 
exertion at half a block.  He admitted that the August 2004 
emergency room visit was the first emergency room visit he 
ever had for shortness of breath.  He has not been labeled as 
asthmatic, but was labeled as having COPD in the past with 
pulmonary fibrosis.  He does not require home oxygen nor 
handled nebulizer treatments.  He indicated that he was not 
incapacitated due to his breathing.  There is no history of 
cor pulmonae, right ventricular hypertrophy, or pulmonary 
hypertension.  

Upon examination, the veteran was in no apparent distress.  
Respiratory excursions were found to be symmetrical.  Normal 
breath sounds were symmetrical in all lung fields.  There 
were no rales, rhonchi, or wheezes.  He had good air 
movement.  CT scan revealed some ground glass pattern in the 
periphery of the lung, middle and lower, with some pleural 
thickening at the left base, laterally with a little tenting 
in the left leaf of the diaphragm, and absence of the spleen.  
The examiner diagnosed COPD secondary to chronic tobacco use 
disorder; pulmonary fibrosis by past CT scan (likely due to 
his obstructive ventilatory impairment as a result of COPD); 
left empyema; and asbestos exposure, only by history, without 
evidence of asbestosis.  The examiner opined that "it is not 
as likely as not that the veteran's lung conditions as 
outlined in the narrative are secondary to asbestos 
exposure."  

The veteran has submitted a May 2006 statement from Dr. C.M. 
in which she states that she recently examined the veteran 
and determined that he suffers from "emphysema and mild 
asbestosis."  Her rationale is that "he does have mild 
pleural plaques that would be related to asbestos exposure.  
It would be difficult to determine what portion of his lung 
disease (emphysema) is from asbestosis vs. smoking."     

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician in this case.  The medical opinion 
submitted by Dr. C.M. is inadequate in that she did not 
indicate whether she has reviewed the veteran's complete in 
service and post service medical records.  The one page 
opinion fails to discuss the complete medical history of the 
veteran.  Furthermore, Dr. C.M. stated that she examined the 
veteran; yet there is no examination report listing her 
findings.  Lastly, it appears that Dr. C.M. simply filled in 
the blanks of a prepared form in which the nexus opinion was 
provided for her.  The typed form states, "In my 
professional opinion, [the veteran's] medical problems are 
related to his asbestos exposure in the military for the 
following reasons:"  At which point Dr. C.M. hand wrote a 
rationale in which she noted the veteran's mild pleural 
plaques.  The Board notes that the actual nexus opinion was 
provided by whoever prepared the form for Dr. C.M. to 
complete.  

On the other hand, the February 2005 VA medical report is 
based upon a complete review of the record.  It is a thorough 
report that summarizes all of the relevant evidence.  The 
opinion was based on the findings of the clinician himself, 
as well as a review of all of the in-service and post-service 
evidence.  The Board also believes it significant that the 
examiner's conclusion was based on additional specialized 
testing (CT scan).  For these reasons, the Board finds the VA 
medical opinion to be entitled to more weight than the 
opinion of Dr. C.M.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the February 2005 VA opinion is more 
probative than the other opinions combined because it was 
based on a full review of the veteran's claims file.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's separation 
examination was negative for any abnormal findings.  The fact 
that there are no medical records for approximately 40 years 
post-service is also relevant; the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).  

The service medical records contain no evidence of symptoms, 
treatment, or diagnosis relating to a lung disability.  The 
first competent medical evidence of a lung disability is 
dated February 2001, approximately 40 years after service.  
Under these circumstances, service connection for COPD, to 
include as due to exposure to asbestos is not warranted. 

As the preponderance of the evidence is against the claim for 
service connection for COPD, to include as due to exposure to 
asbestos, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


